1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
9
10   SCOTT JOHNSON,                                   ) Case No.: 2:16-CV-02797-WBS-AC
                                                      )
11             Plaintiff,                             ) ORDER
                                                      )
12   v.                                               )
     STARBUCKS CORPORATION, a Washington              )
13   Corporation;                                     )
     and Does 1-10,                                   )
14                                                    )
               Defendants.                            )
15                                                    )
                                                      )
16                                                    )
                                                      )
17
18
                                                  ORDER

19
20          The Court hereby vacates all currently set dates, with the expectation that the parties

21   will file a Joint Stipulation for Dismissal within 60 days, and no later than June 18, 2019.

22
23   IT IS SO ORDERED.

24   Dated: April 19, 2019
25
26
27
28



     Notice of Settlement              -1-                2:16-CV-02797-WBS-AC
